Title: To Thomas Jefferson from Jonathan Williams, 21 January 1808
From: Williams, Jonathan
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Jan. 21. 08.
                  
                  After a Silence of many years, I lately received from Gov: Franklin, by the return of Mr N Biddle, several Letters on family subjects, one of which I inclose because I believe we have like sensations as to the blameable delay, if not infamous sacrifice of Doctor Franklins Fame to paltry pecuniary motives.
                  There has been for a very long time an irreconcileable dissention between Governor Franklin and his son Wm Temple Franklin which renders all concurrence between them impossible; It seems therefore that there is no alternative but that of either submitting to a desultory, mutilated publication by different hands, or suffering this valuable piece of Biography to go into oblivion; unless we could induce the American Philosophical Society of Philadelphia to take the matter up, and make a formal and firm demand of W T. Franklin, either to come forward himself, or declare to the World why he does not; In doing this I should have no objection to stating all that has been insinuated relative to the supposed sale to the British Government, which might give a spur to his pride if he be innocent, and if has any sensibility left, he must give proof that the Papers still exist. Should no satisfaction be produced I would willingly give the Governor all the aid in my Power.
                  If you think it worth while for the society to interfere, and will allow me to be the Bearer of your communication, I will immediately on my return to Philadelphia have individual notices distributed for a special meeting, so as to have the subject discussed without the interference of any other Business.—
                  not having a Copyist at hand, I inclose the original Letter which I request you to return: I have no objection to your retaining a Copy if you choose it, for your own use. 
                  I am with great Respect & Esteem Sir Your obedient Servant & associate
                  
                     Jon Williams 
                     
                  
               